                                                                                             06/24/2021




Via: ECF                                                                             June 24, 2021

Honorable Judge Katharine H. Parker
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                                         06/24/2021
RE:    Dominguez, et al. v. Metropolitan Wireless Anandpur Inc., et al.
       21-CV-2240 (PAE)(KHP)

Dear Honorable Judge Parker:

My office represents the Plaintiffs in the above-referenced FLSA action. Pursuant to Your
Individual Rules, kindly accept this correspondence as Plaintiffs request to adjourn the Initial
Conference, currently scheduled for June 28, 2021, sine die. The reason for this request is because
Defendants have not answered the complaint and have not made an appearance in this action.
Accordingly, it is Plaintiffs intention to seek a Certificate of Default from the Clerk of the Court
and subsequently seek a Judgment by Default.

Thank you for your time and consideration of this matter.


                                      Respectfully submitted,



                                      Keith E. Williams, Esq.
